Name: Commission Implementing Regulation (EU) 2017/1756 of 26 September 2017 repealing Regulation (EU) No 1013/2010 laying down implementing rules on the Union Fleet Policy as defined in Chapter III of Council Regulation (EC) No 2371/2002 (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: fisheries;  technology and technical regulations
 Date Published: nan

 27.9.2017 EN Official Journal of the European Union L 248/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1756 of 26 September 2017 repealing Regulation (EU) No 1013/2010 laying down implementing rules on the Union Fleet Policy as defined in Chapter III of Council Regulation (EC) No 2371/2002 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulation (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 23(2) thereof, Whereas: (1) Prior to the entry into force of Regulation (EU) No 1380/2013, adjustment of fishing capacity was governed by Chapter III of Council Regulation (EC) No 2371/2002 (2). Commission Regulation (EU) No 1013/2010 (3) laid down implementing rules for that Chapter as regards reference levels for fishing fleets, monitoring of entries and exits, data collection, exchange of information and annual reporting. (2) Regulation (EC) No 2371/2002 was repealed by Regulation (EU) No 1380/2013 and adjustment and management of fishing capacity is now governed by Part IV of Regulation (EU) No 1380/2013. In particular, the Member States' fishing capacity ceilings are now set out in Annex II to Regulation (EU) No 1380/2013 and the rules on annual reports to be sent by the Member States, the rules on the management of entries into national fleets and exits from national fleets, and the rules on data collection and exchange are now set out respectively in Article 22, Article 23 and Article 24 of Regulation (EU) No 1380/2013. (3) As a consequence, the provisions laid down in Regulation (EU) No 1013/2010 are superseded by those set out in Regulation (EU) No 1380/2013. (4) In order to implement Article 23 of Regulation (EU) No 1380/2013, it is appropriate to clear the legal framework, in which that Article applies, of all obsolete provisions laid down in Regulation (EU) No 1013/2010. (5) Regulation (EU) No 1013/2010 should therefore be repealed with effect from the date of application of Regulation (EU) No 1380/2013. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Repeal Regulation (EU) No 1013/2010 is repealed with effect from 1 January 2014. Article 2 This Regulation shall enter into force on the tenth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (OJ L 358, 31.12.2002, p. 59). (3) Commission Regulation (EU) No 1013/2010 of 10 November 2010 laying down implementing rules on the Union Fleet Policy as defined in Chapter III of Council Regulation (EC) No 2371/2002 (OJ L 293, 11.11.2010, p. 1).